233 S.W.3d 799 (2007)
Yuvonise KIMBER, Appellant,
v.
Thomas D. JEFFERIES, Jr., Respondent.
No. WD 67256.
Missouri Court of Appeals, Western District.
October 2, 2007.
*800 Rebecca Rivers, Kansas City, MO, for appellant.
Sherrie L. Brady, Independence, Dennis J. Campbell Owens, Co-Counsel, Kansas City, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, JOSEPH M. ELLIS, Judge and LISA WHITE HARDWICK, Judge.

ORDER
PER CURIAM.
Yuvonise Kimber appeals certain orders entered by the circuit court concerning contemporaneous motions to modify and to transfer custody of her child with Respondent Thomas Jeffries. After a thorough review of the record, we find that the judgment is supported by substantial evidence, is not against the weight of the evidence, that no error of law appears, and that the court did not abuse its discretion. An extended opinion would have no precedential value, but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).